ORDER
By order dated November 20, 1990, following a suspension of more than 2 years, this court reinstated the petitioner, Shelden M. Vie, to the practice of law, placing him on indefinite probation with no right to petition for termination of probation for a period of 2 years. In that order, this court conditioned Vie's reinstatement on certain enumerated conditions, including Vie’s abstinence from all mood altering chemicals and weekly attendance at Alcoholics Anonymous meetings. On January 19, 1993, Vie petitioned this court for termination of his probation, stating that he had complied with the conditions of reinstatement. Thereafter, the Director of the Office of Lawyers Professional Responsibility undertook an investigation pursuant to Rule 18(b), Rules on Lawyers Professional Responsibility.
Upon completion of her investigation, the Director concluded that Vie had complied with the conditions of reinstatement set out by this court in its order of November 30, 1990. The Director recommended to the Panel of the Lawyers Professional Responsibility Board responsible for this matter that the Panel forego an evidentiary hearing in this matter and recommend termination of Vie’s probationary status to this Court. The Panel issued its Findings of Fact, Conclusions and Recommendation in February of this year, recommending the immediate termination of Vie’s probation. On February 24, 1993, the Director filed the Panel’s Findings of Fact, Conclusions and Recommendation with this court, stating her concurrence with the Panel’s recommendation and requesting on behalf of herself and Vie that the court make its decision without a referee hearing, briefing or oral argument.
The court, now having considered the facts and circumstances of this matter, the Director’s Report, and the Panel’s Findings of Fact, Conclusions and Recommendation, NOW ORDERS:
That the petition of Shelden M. Vie for termination of his indefinite probation hereby is granted.